 In the Matter of NATIONAL FARM MACHINERY COOPERATIVE, INC.(OHIO CULTIVATOR DIVISION), EMPLOYERandINTERNATIONAL MOLD-ERS AND FOUNDRY WORKERS UNION OF NORTH AMERICA, AFL, PETI-TIONERCaseNo. 8-RC-489.-Decided January 16, 1950DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before Charles A.Fleming, hearing officer.The hearingofficer's rulingsmade at thehearing are free from prejudicial error and are hereby affirmed.'Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel. [ChairmanHerzog andMembersHuston and Reynolds].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within themeaning ofthe National Labor Relations Act.2.The labor organizations involved claim to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaningof Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.The appropriate unit; the determination of representatives.The Petitioner seeks a unit consisting solely of all employees in thefoundry department of the Employer's Ohio Cultivator Division atBellevue, Ohio.The Intervenor-International Union, United Auto-mobile, Aircraft & Agricultural Implement Workers of America, Local617,UAW-CIO-and the Employer contend that only a unit com-prising all the production and maintenance employees atBellevue canbe appropriate.21The general motions to dismiss the petition,made by the Employer and Intervenor atthe close of the hearing, are hereby denied for reasons hereinafter stated.2 From 1937 to 1948, thePetitioner was bargaining representative for the productionand maintenanceemployees in a plant-wileunit.In 1948, as the resultof a consentelection,the Intervenor succeeded the Petitioner as representative of this unit.The Inter-venor's contract covering the employees in this unit has now expired,and is not assertedas a bar.88 NLRB No. 27.125 126DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Employer's Bellevue Division is engaged exclusively in manu-facturing farm machinery and experimental work connected therewith.Its operations are carried on in 2 adjacent plants. Plant No. 1 includesthe foundry department which produces castings, the machine shopwhich fabricates the steel parts used, and the assembly department,in which the final product is assembled.The operations in Plant No.2 consist of both production and service operations.Thin planthouses the woodworking department, the tool and pattern shop, themaintenance department, and the development and engineering de-partment.In August 1949, 691 production and maintenance em-ployees were employed at Bellevue, 165 of whom were in the foundrydepartment.In support of their position that the only appropriate unit is aplant-wide unit comprising all production and maintenance employeesat the Employer's Bellevue operations, the Employer and the Inter-venor point to the fact that the foundry is an integrated part of theplant as a whole and its entire output is used in the manufacture offinished products; that a works manager and his assistants exerciseover-all control and direction of all operations in the plant; that allemployees enjoy similar wages, working conditions, and benefit plans,and that a plant-wide seniority system is maintained.On the otherhand it appears that the foundry is a distinct department and isseparated physically by a fire wall from the rest of Plant 1. It has itsown superintendent or general foreman with four foremen underhim, each in charge of one of the four subdepartments, the cupoladepartment, core room, molding room, and general foundry.In a 1-month period, shortly before the hearing, 21 men, mostlylaborers, were transferred from the foundry to other departmentsand 6 men were transferredtothe foundry.These transfers wereintended, however, to be permanent and do not indicate interchange-ability of personnel.There have also been occasional emergency as-signments of nonfoundry personnel to the foundry. Conversely somefoundry personnel have from time to time been assigned to otherdepartments.These emergency assignments have also been confined,in the main, to unskilled classifications.There is no instance of amolder or coremaker being temporarily assigned outside the foundryand only one instance of an employee from outside the foundry beingtemporarily assigned to such work.This employee, although hiredfor other work, possessed the requisite training and experience toserve as a molder.Thus the record does not indicate general inter-changeability.The Employer and the Intervenor lay great stress on the degree towhich the foundry is mechanized, pointing out that blowing machinesare used for 75 percent of all cores made in the foundry and that 98 NATIONAL FARM MACHINERY COOPERATIVE, INC.127percent of the tonnage cast is molded on "squeeze" machines. It istheir contention that this results in the virtual obliteration of craftlines, and renders a foundry unit inappropriate. In support of thiscontention they point out that, although there was conflict in thetestimony as to the degree of skill, if any, required for satisfactoryperformance of the duties of many of the job classifications in thefoundry, all parties are agreed that approximately 117 of the foundryemployees work at jobs whose adequate performance requires, at themost, but 90 days' training.This fact does not, however, completelydifferentiate the Employee's operation from that of unmechanizedfoundries, as even in the latter type of operation unskilled or semi-skilled employees often outnumber those who are highly skilled. Inboth situations most of the skilled workers are classified as core-makers and molders.'All parties are agreed that 4 of the 5 coremakersin the Employer's foundry, and 3 of the 37 molders, are journeymenand that a minimum of 4 years' (8,000 hours) training and experienceis required to attain journeyman status as a coremaker or molder.Disagreement centers in the degree of skill required of the other 34molders, classified as machine molders, whose molding is entirelyperformed on squeeze machines.The Employer and Intervenor, seeking to equate the work of themachine molders with that of the bulk of admittedly nonskilled found-ry employees, assert that 90 days' training is sufficient to insure ade-quate operation of a squeeze machine.The Petitioner, on the otherhand, estimates that a training period of 6 months to 2 years, depend-ing on the ability of the trainee, is essential.The pay rates, however,which are contained in the Intervenor's recently expired contractappear to support the Petitioner's estimate rather than that of theEmployer and Intervenor. Thus journeymen in the development andengineering department and journeymen carpenters in the wood shop,who attain journeyman status only after 8,000 hours' experience,receive $1.46 an hour while machine molders, after the same period,receive $1.47.The only higher paid classifications in the plant arethe journeymen tool, die, and pattern makers, and journeymen core-makers and molders.The journeymen coremakers and molders,after completing 8,000 hours, receive only 4 cents an hour more thanmachine molders with similar experience.The pattern that emerges is that of the typical foundry operationin which there are a number of unskilled workers, but in which thecharacteristic operations are coremaking and molding, which requiresome degree of skill. It is clear that the Employer's foundry workers.sThe Petitioner asserts that 48 of the foundry employees work in classification requiringfor adequate performance more than 90 days' training and experience.Of these 48, only6 are in classificationsother than coremaker or molder. 128DECISIONS OF NATIONALLABOR RELATIONS BOARDconstitute an historically recognized occupational group such as wehave repeatedly recognized as entitled to separate representation, ifthey so desire, despite a history of bargaining on a broader basis.4Wefind no merit in the further contention of the Employer and Intervenorthat severance should not be permitted, even if the foundry employeesdesire it, because the Petitioner itself once represented all produc-tion and maintenance employees in this plant. The fact that a plant-wide unit has once been acknowledged to be appropriate does notrender a foundry unit inappropriate.We shall therefore direct that an election be held among theemployees in the foundry department in the Employer's Bellevue,Ohio, plant excluding maintenance men, inspectors,5 and all super-visors as defined in the Act.However, we shall make no final unitdetermination but shall first ascertain the desires of the employees.as expressed in the election hereinafter directed. If these employeesselect the Petitioner they will be taken to have indicated a desire toconstitute a separate appropriate unit.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with the Employer, separate electionsby secret ballot shall be conducted as early as possible, but not laterthan 30 days from the date of this Direction, under the direction andsupervision of the Regional Director for the Region in which this casewas heard, and subject to Sections 203.61 and 203.62 of National LaborRelations Board Rules and Regulations, among the employees in thevoting group described in paragraph numbered 4, above, who wereemployed during the payroll period immediately preceding the dateof this Direction, including employees who did not work during saidpayroll period because they were ill or on vacation or temporarilylaid off, but excluding those employees who have since quit or beendischarged for cause and have not been rehired or reinstated priorto the date of the election, and also excluding employees on strike whoare not entitled to reinstatement, to determine whether the employeesin this voting group wish to be represented for purposes of collectivebargaining by International Molders and Foundry Workers Unionof North America, or by International Union, United Automobile,Aircraft & Agricultural Implement Workers of America, Local 617,UAW-CIO, or by neither.4 The Fayscott Corporation,78NLRB 1256;W. A. Jones Foundry&Machine,83 NLRB211;Coslin-Birmingham Manufacturing Company, Inc.,84 NLRB 957.But ef.Link-BeltCompany,76 NLRB 427.6There are four maintenance men and eight inspectors regularly assigned to the foundry,,but their work is not under foundry supervision.